Citation Nr: 9901787	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  95-21 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for pancreatitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 

INTRODUCTION

The veteran had active service from March 1952 to August 
1959.

This matter comes before the Board of Veterans Appeals 
(Board) from a June 1995 rating decision of the Boston, 
Massachusetts Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied a rating in excess of 10 
percent for a psychophysiological gastrointestinal reaction, 
denied a compensable rating for rheumatic fever residuals 
with heart disease, and denied service connection for 
pancreatitis.  The veteran filed a notice of disagreement as 
to the denial of service connection for pancreatitis; hence, 
that is the only issue before the Board.  


REMAND

In a November 1998 letter to the veteran, the Board requested 
clarification from the veteran as to whether he wanted a 
hearing before a Member of the Board.  In December 1998 the 
Board received a response from the veteran, expressing a 
desire to have a hearing before a Member of the Board at the 
Boston RO.  

The law provides that a veteran may request a hearing before 
a traveling member of the Board, and the hearing shall be 
scheduled by the RO.  38 C.F.R. § 20.704 (1998).

Accordingly, this case is REMANDED to the RO for the 
following action:  

The RO should schedule the veteran for a 
personal hearing before a traveling 
Member of the Board at the local office.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until he is notified.  
The purpose of this REMAND is to afford the veteran due 
process of law.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	GEORGE R. SENYK 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1998), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Veterans Appeals.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).



- 2 -
